White, J.
The nearest approach to any proof of venue in this case is to be found in the evidence of Maj. G. B. Bussell, the first witness for the state, and is in these words : “ I resided, on the 7th day of February last, in the house *82known as the Gilbeau House, in the city and county occupied by Gen. C. C. Auger.”
We are not apprised as to the state, county, or municipality in which 6 ‘ the Gilbeau House” is located, and there is no law, that we are aware of, which requires or permits this court to take judicial cognizance of the name or the locality of the house, or even of “ the city and county, occupied by Gen. C. C. Auger.”
For failure to make this necessary proof the judgment in this case is reversed.

Reversed and remanded.